internal_revenue_service number release date index number ----------------------------------- -------------------------- --------------------------------- ------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ----------------- telephone number -------------------- refer reply to cc corp plr-136534-11 date date legend distributing ----------------------------------------------------------- -------------------------- controlled ----------------------------------------------------------- --------------------------------- shareholder -------------------------------------------------------------- -------------------------------------------------- shareholder ---------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------- -------------------------------------------------------------------------------- business a state x date date --------------------------- ---------- --------------- ------------------------ a -------------- b c --------- ------------ plr-136534-11 d e f g ----------- ----------- -- --- dear ----------- this letter_ruling responds to your date request submitted by your authorized representative for rulings on certain federal_income_tax consequences of a proposed transaction the information provided in that request and in later correspondence is summarized below the rulings contained in this letter are based upon facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the proposed transaction defined below i satisfies the business_purpose requirements of sec_1_355-2 ii is being used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 summary of facts distributing is a state x corporation that was organized as a subchapter_c_corporation on date on date distributing elected to be treated as a subchapter_s_corporation for federal_income_tax purposes distributing has one class of voting common_stock authorized of which a shares are outstanding and owned by shareholder b and shareholder c controlled is a state x corporation that is a wholly owned qualified_subchapter_s_subsidiary qsub of distributing distributing has submitted financial information indicating that business a had gross_receipts and operating_expenses plr-136534-11 representing the active_conduct_of_a_trade_or_business for each of the past five years distributing represented that payments were made to at least g employees for services rendered as employees of distributing with regard to business a the employees of distributing are paid through a payment service_contract proposed transaction for what are represented to be valid business reasons distributing has proposed the following transaction the proposed transaction i ii iii iv distributing will contribute the contribution approximately half of its assets to controlled controlled will issue d shares of dollar_figuref par_value common_stock to distributing in exchange for such assets distributing will redeem the e common shares owned by shareholder in return for the shares of controlled the distribution immediately after the distribution controlled will elect to be treated as an s_corporation pursuant to sec_1362 representations distributing makes the following representations in connection with the proposed transaction a b c d the fair_market_value of the controlled stock to be received by shareholder will be approximately equal to the fair_market_value of the distributing stock surrendered by shareholder in the exchange no part of the consideration to be distributed by distributing will be received by a distributing shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing the five years of financial information submitted on behalf of distributing is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted following the transaction distributing and controlled will each continue independently and with its separate employees the active_conduct of its business plr-136534-11 e f g h i j the distribution of the stock of controlled is carried out for the following corporate business_purpose to settle ongoing differences of opinion with regard to the development and management of distributing’s properties the distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that were acquired by purchase as defined in sec_355 and during the five- year period determined after applying sec_355 ending on the date of the distribution the total fair_market_value of the assets transferred to controlled in the contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in connection with the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of any cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing in connection with the exchange the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange the liabilities assumed within the meaning of sec_357 by controlled in the contribution were incurred in the ordinary course of business and are associated with the assets being transferred distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the contribution plr-136534-11 k l m n o p no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in sec_368 and iv distributing and controlled will each pay their own expenses if any incurred in connection with the transaction the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation immediately after the transaction taking into account sec_355 either i no person will hold a 50-percent_or_greater_interest within the meaning of sec_355 in the stock of distributing or controlled who did not hold such an investment immediately before the transaction or ii neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 rulings based solely on the information submitted and the representations made we rule as follows the distribution will cause a termination of controlled’s status as a qualified_subchapter_s_subsidiary because controlled will cease to be a wholly owned subsidiary of an s_corporation for federal tax purposes controlled will be treated as a new corporation acquiring all of its assets and assuming all of its liabilities from distributing immediately before the distribution in exchange for the stock of controlled the contribution sec_1361 and c and sec_1_1361-5 the contribution together with the distribution will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization under sec_368 plr-136534-11 controlled will recognize no gain_or_loss on the contribution sec_1032 distributing will recognize no gain_or_loss on the contribution sec_357 and sec_361 controlled’s basis in each asset received from distributing in the contribution will equal the basis of such asset in the hands of distributing immediately before the contribution sec_362 controlled’s holding_period in each asset received from distributing in the contribution will include the period during which such asset was held by distributing sec_1223 distributing will recognize no gain_or_loss on the distribution of the controlled stock in the distribution sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of shareholder on the receipt of the controlled stock in the distribution sec_355 the basis of the controlled stock in the hands of shareholder immediately after the distribution will be the same as shareholder 1’s basis in the distributing stock held immediately before the distribution sec_358 and b the holding_period of the controlled stock received by shareholder in the distribution will include the holding_period of the distributing stock with respect to which the distribution will be made provided that such distributing stock is held as a capital_asset on the date of the distribution sec_1223 the earnings_and_profits of distributing if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 the reorganization under sec_368 will not adversely affect distributing’s status as an s_corporation for federal tax purposes plr-136534-11 distributing’s momentary ownership of the stock of controlled as part of the reorganization under sec_368 will not cause controlled to have an ineligible shareholder for any portion of its first taxable_year under sec_1361 if controlled meets the requirements of sec_1361 it will be eligible to make an election under sec_1362 to be treated as an s_corporation for its first taxable_year provided such election is made effective immediately after the distribution of the stock of controlled treas reg c any loss or deduction disallowed under sec_1_1366-2 with respect to a shareholder of distributing immediately before the transaction is allocated between distributing and controlled with respect to the shareholder such allocation shall be made according to any reasonable method including a method based on the relative fair_market_value of the shareholder’s stock in distributing and controlled immediately after the distribution caveats except as expressly provided herein no opinion is expressed or implied concerning the tax treatment of the proposed transaction under other provisions of the code or the regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the distribution satisfies the business_purpose requirement of sec_1_355-2 ii whether the distribution is being used principally as a device for the distribution of the earnings_and_profits of distributing controlled or both see sec_355 and sec_1_355-2 iii whether the distribution is part of a plan or series of related transactions under sec_355 iv whether distributing or controlled otherwise meets the requirements of a subchapter_s_corporation under sec_1361 procedural matters this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-136534-11 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely isaac w zimbalist senior technician reviewer branch office of associate chief_counsel corporate cc
